Exhibit 10.3

DISTILLER’S GRAIN MARKETING AGREEMENT

THIS DISTILLER’S GRAIN MARKETING AGREEMENT (the “Agreement”), is entered into
effective as of 3-20-07_, 20  07, by Akron Riverview Corn Processors, LLC, an
Iowa Limited Liability Company (“Seller”), and Commodity Specialist Company, a
Delaware Corporation (“Buyer”).

W I T N E S S E T H:

WHEREAS, Seller desires to sell and Buyer desires to purchase the Distiller’s
Dried Grains with Solubles (“DDGS”) (hereinafter DDGS is sometimes referred to
as the “Products”) output of the ethanol production plant which Seller owns in
Akron, Iowa and which is to be shipped by railcar; and

WHEREAS, Seller and Buyer wish to agree in advance of the sale and purchase of
the Products to the price formula, payment, delivery and other terms thereof in
consideration of the mutually promised performance of the other;

NOW, THEREFORE, in consideration of the promises and the mutual covenants and
conditions herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged by both parties, it is
hereby agreed:

1.             BUYER PERFORMANCE.  Buyer agrees to perform the services that it
provides for Seller in a professional and competent manner.

2.             PURCHASE AND SALE.  Seller agrees to sell to Buyer and Buyer
agrees to purchase from Seller the entire bulk feed grade DDGS output from the
Plant which is to be shipped by railcar, subject to all terms and conditions set
forth in this Agreement.  Buyer shall label all Products that are sold by Buyer
and shall register all labels with the states where such Products are sold. All
DDGS that is to be shipped by any method other than railcar shall be sold by
Seller and Buyer shall have no responsibility with respect to such DDGS.

3.             TRADE RULES.  All purchases and sales made hereunder shall be
governed by the Feed Trade Rules of the National Grain and Feed Association
unless otherwise specified.  Said Trade Rules, a copy of which is appended
hereto as Exhibit A, shall, to the extent applicable, be a part of this
Agreement as if fully set forth herein.

4.             TERM AND TERMINATION.

A.            The initial term of this Agreement shall be for one year
commencing as of substantial completion and start-up of production of the Plant
(the “Effective Date”).  Start-up is anticipated to occur in 2008.  Unless
earlier terminated in accordance with this


--------------------------------------------------------------------------------


Agreement, this Agreement shall be automatically renewed for successive one (1)
year terms thereafter unless either party gives written notice to the other
party of its election not to renew not later than 60 days prior to the
expiration of the then current term.

B.            In the event that during the term of this Agreement, or any
renewal thereof, Seller materially changes the quality of the Products produced
at the Plant through the application of new technology and equipment, either
Seller or Buyer shall have the right to terminate this Agreement upon 60 days
notice. Notwithstanding such termination, Seller shall remain liable to provide
Products to Buyer in sufficient quantities, either through the Plant or buying
such product, to honor any sales contract that Buyer may have to which Seller
has consented.

5.             DELIVERY AND TITLE.

A.  The place of delivery for all Products sold pursuant to this Agreement shall
be FOB Plant.  Buyer and Buyer’s agents shall be given access to Seller’s Plant
in a manner and at all times reasonably necessary and convenient for Buyer to
take delivery as provided herein.  Buyer shall schedule the loading and shipping
of all outbound Products purchased hereunder which is shipped by rail.  All
labor and equipment necessary to load rail cars shall be supplied by Seller
without charge to Buyer.  Seller agrees to handle all Products in a good and
workmanlike manner in accordance with Buyer’s reasonable requirements and in
accordance with normal industry practice.  Seller shall maintain the rail
loading facilities in safe operating condition in accordance with normal
industry standards.

B.  Seller shall be responsible at all times for the quantity, quality and
condition of any Products in storage at the Plant. Seller shall not be
responsible for the quantity, quality and condition of any of Products stored by
Buyer at locations other than the Plant.

C.  Buyer shall give to Seller a schedule of quantities of the Products to be
removed by rail with sufficient advance notice reasonably to allow Seller to
provide the required services.  Seller shall provide the labor, equipment and
facilities necessary to meet Buyer’s loading schedule and, except for any
consequential or indirect damages, shall be responsible for Buyer’s actual costs
or damages resulting from Seller’s failure to do so.  Buyer shall order and
supply rail cars as scheduled for rail shipments.  All freight charges shall be
the responsibility of Buyer and shall be billed directly to Buyer.

D.  Buyer shall provide loading orders as necessary to permit Seller to maintain
Seller’s usual production schedule, provided, however, that Buyer shall not be
responsible for failure to schedule removal of the DDGS unless Seller shall have
provided to Buyer production schedules as follows:  Five (5) days prior to the
beginning of each calendar month during the term hereof, Seller shall provide to
Buyer a tentative schedule for production in the next calendar month which is to
be shipped by railcar.  Seller shall inform Buyer daily of inventory and
production status. For purposes of this paragraph,

2


--------------------------------------------------------------------------------


notification will be sufficient if made by e-mail or facsimile as follows:

If to Buyer, to the attention of Steve Markham, Facsimile number 612-330-9894 or
email to smarkham@csc-world.com, and

If to Seller, to the attention of Steve Galles, Facsimile number 712-376-2815 or
email to steve.galles@littlesiouxcornprocessors.com,

Or to such other representatives of Buyer and Seller as they may designate to
the other in writing.

E.  Title, risk of loss and full shipping responsibility shall pass to Buyer
upon loading the DDGS into rail cars and delivering to Buyer of the bill of
lading for each such shipment.

6.             PRICE AND PAYMENT

A.  Buyer agrees to pay Seller as follows:  for all Products removed by Buyer
from the Plant a price equal to ninety eight (98%) of the FOB Plant price
actually received by Buyer from its customers, with 2% to be retained by Buyer
as its service fee, provided, however, that Buyer’s service fee shall not be
less $1.50 per ton nor shall it exceed $2.00 per ton.  The calculation on the
minimum and maximum fee payable to Buyer shall be made with respect to each
weekly payment and will not be carried over to any subsequent payments. By way
of illustration, if the 2% to be retained by Buyer for any given week is less
than $1.50 per ton, the fee to be retained by Buyer shall then be $1.50 per
ton.  If in subsequent weeks the 2% is greater than $1.50 but less than $2.00,
the fee shall be the 2%.  Conversely, if the 2% for any period exceeds $2.00,
the fee shall then be $2.00 per ton. If in subsequent weeks the 2% is less than
$2.00 but greater than $1.50, the fee shall be the 2%.  For purposes of this
provision, the FOB Plant price shall be the actual sale price, less all freight
costs incurred by Buyer in delivering the Product to its customer.

B.            Buyer agrees that it shall not sell Products for delivery without
the prior oral or written consent of Seller.  Buyer agrees to use commercially
reasonable efforts to achieve the highest resale price available under
prevailing market conditions.  Seller’s sole and exclusive remedy for breach of
Buyer’s obligations hereunder shall be to terminate this Agreement. Buyer shall
collect all applicable state tonnage taxes on Products sold by Buyer and shall
remit to the appropriate governmental agency.

B.  Within ten (10) days following receipt of certified weight certificates,
which certificates shall be presented to Buyer each Thursday for all shipments
during the preceding week, Buyer shall pay Seller the full price, determined
pursuant to paragraph 6(A) above, for all properly documented shipments.  Buyer
agrees to maintain accurate sales records and to provide such records to Seller
upon request.  Seller shall have the option to audit Buyer’s sales invoices at
any time during normal business hours and

3


--------------------------------------------------------------------------------


during the term of this Agreement.  If any such audit reveals a deficiency in
payment due Seller, Buyer shall immediately pay Seller the amount of such
deficiency plus interest calculated from the date such payment should have been
made at the prime rate then in effect as represented in the Wall Street Journal.

7.             QUANTITY AND WEIGHTS.

A.  It is understood that the output of Products shall be determined by Seller’s
production schedule and that no warranty or representation has been made by
Seller as to the exact quantities of Products to be sold pursuant to this
Agreement.

B.  The quantity of Products delivered to Buyer from Seller’s Plant shall be
established by weight certificates obtained from scale at the Plant which is
certified as of the time of weighing and which complies with all applicable
laws, rules and regulations or in the event that the scale at the Plant is
inoperable then at other scales which are certified as of the time of weighing
and which comply with all applicable laws, rules and regulations. The outbound
weight certificates shall be determinative of the quantity of Products for which
Buyer is obligated to pay pursuant to Section 6.

8.             QUALITY.

A.  Seller understands that Buyer intends to sell the Products purchased from
Seller as a primary animal feed ingredient and that said Products are subject to
minimum quality standards for such use.  Seller agrees and warrants that the
Products produced at its Plant and delivered to Buyer will comply with current
industry standards in the feed trade.

B.  Seller warrants that all Products, unless the parties agree otherwise, sold
to Buyer hereunder shall, at the time of delivery to Buyer, conform to the
following minimum quality standard:

 

Protein

 

Fat

 

Fiber

 

Moisture

 

Ash

 

 

 

Min

 

Max

 

Min

 

Max

 

Min

 

Max

 

Min

 

Max

 

Min

 

Max

 

DDGS

 

25

 

 

 

9

 

 

 

 

 

15

 

 

 

12

 

 

 

6

 

 

The standard for DDGS will be determined on an “as is” basis rather than a dry
weight basis. Minimum quality standards for Solubles shall be agreed upon by the
parties at a subsequent date.  Buyer may amend the foregoing minimum quality
standard upon 90 days written notice to Seller; provided, however, such amended
minimum quality standards are acceptable under current industry standards in the
feed trade industry at the time of amendment.

C.  Payment of invoice does not waive Buyer’s rights if goods do not comply with
terms or specifications of this Agreement. Unless otherwise agreed between the
parties to this Agreement, and in addition to other remedies permitted by law,
the Buyer may, without

4


--------------------------------------------------------------------------------


obligation to pay, reject either before or after delivery, any of the Products
which when inspected or used fail in a material way to conform to this
Agreement.  Should any of the Products be seized or condemned by any federal or
state department or agency for any reason except noncompliance by Buyer with
applicable federal or state requirements, such seizure or condemnation shall
operate as a rejection by Buyer of the goods seized or condemned and Buyer shall
not be obligated to offer any defense in connection with the seizure or
condemnation. When rejection occurs before or after delivery, at its option,
Buyer may:

(1) Dispose of the rejected goods after first offering Seller a reasonable
opportunity of examining and taking possession thereof, if the condition of the
goods reasonably appears to Buyer to permit such delay in making disposition; or

(2) Dispose of the rejected goods in any manner directed by Seller which Buyer
can accomplish without violation of applicable laws, rules, regulations or
property rights; or

(3) If Buyer has no available means of disposal of rejected goods and Seller
fails to direct Buyer to dispose of it as provided herein, Buyer may return the
rejected goods to Seller, upon which event Buyer’s obligations with respect to
said rejected goods shall be deemed fulfilled.  Title and risk of loss shall
pass to Seller promptly upon rejection by Buyer.

(4) Seller shall reimburse Buyer for all costs reasonably incurred by Buyer in
storing, transporting, returning and disposing of the rejected goods. Buyer
shall have no obligation to pay Seller for rejected goods and may deduct
reasonable costs and expenses to be reimbursed by Seller from amounts otherwise
owed by Buyer to Seller.

(5) If Seller produces Products which comply with the warranty in Section C
above but which do not meet applicable industry standards, Buyer agrees to
purchase such Products for resale but makes no representation or warranty as to
the price at which such Products can be sold.  If the Products deviates so
severely from industry standard as to be unsalable, then it shall be disposed of
in the manner provided for rejected goods in Section C above.

D.  If Seller knows or reasonably suspects that any of the Products produced at
its Plant are adulterated or misbranded, or outside of industry quality
standards, Seller shall promptly so notify Buyer so that such Products can be
tested before entering interstate commerce.  If Buyer knows or reasonably
suspects that any of the Products produced by Seller at its Plant are
adulterated, misbranded or outside of industry quality standards, then Buyer may
obtain independent laboratory tests of the affected goods. If such goods are
tested and found to comply with all warranties made by Seller herein, then Buyer
shall pay all testing costs; and if the goods are found not to comply with such
warranties, Seller will pay all testing costs.

5


--------------------------------------------------------------------------------


9.             RETENTION OF SAMPLES.  Seller will take an origin sample of
Products from each rail car before it leaves the Plant using standard sampling
methodology.  Seller will label these samples to indicate the date of shipment
and the  railcar number involved.  Seller will also retain the samples and
labeling information for no less than  one year.

10.           INSURANCE.

A.  Seller warrants to Buyer that all employees engaged in the removal of the
Products from Seller’s Plant shall be covered as required by law by worker’s
compensation and unemployment compensation insurance.

B.  Seller agrees to maintain throughout every term of this Agreement
comprehensive general liability insurance, including product liability coverage,
with combined single limits of not less than $2,000,000.  Seller’s policies of
comprehensive general liability insurance shall be endorsed to require at least
thirty (30) days advance notice to Buyer prior to the effective date of any
decrease in or cancellation of coverage.  Seller shall cause Buyer to be named
as an additional insured on Seller’s insurance policy and shall provide a
certificate of insurance to Buyer to establish the coverage maintained by Seller
not later than fourteen (14) days prior to completion and start-up of production
of the Plant.

C.  Buyer agrees to carry such insurance on its vehicles operating on Seller’s
property as Seller reasonably deems appropriate.  The parties acknowledge that
Buyer may elect to self insure its vehicles.  Upon request, Buyer shall provide
certificate of insurance to Seller to establish the coverage maintained by
Buyer.

D.  Notwithstanding the foregoing, nothing herein shall be construed to
constitute a waiver by either party of claims, causes of action or other rights
which either party may have or hereafter acquire against the other for damage or
injury to its agents, employees, invitees, property, equipment or inventory, or
third party claims against the other for damage or injury to other persons or
the property of others.

11.           REPRESENTATIONS AND WARRANTIES

A.  Seller represents and warrants that all of the Products delivered to Buyer
shall not be adulterated or misbranded within the meaning of the Federal Food,
Drug and Cosmetic Act and may lawfully be introduced into interstate commerce
pursuant to the provisions of the Act.  Seller further warrants that the
Products shall fully comply with any applicable state laws governing quality,
naming and labeling of product.  Payment of invoice shall not constitute a
waiver by Buyer of Buyer’s rights as to goods which do not comply with this
Agreement or with applicable laws and regulations.  EXCEPT AS SPECIFICALLY
STATED IN THIS AGREEMENT, SELLER MAKES NO WARRANTY OR REPRESENTATION, EXPRESS OR
IMPLIED, INCLUDING WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY OR

6


--------------------------------------------------------------------------------


FITNNESS FOR A PARTICULAR PURPOSE.

B.  Seller represents and warrants that the Products delivered to Buyer shall be
free and clear of liens and encumbrances.

12.           EVENTS OF DEFAULT.  The occurrence of any of the following shall
be an event of default under this Agreement:  (1) failure of either party to
make payment to the other when due; (2) default by either party in the
performance of the covenants and agreements set forth in this Agreement; (3) if
either party shall become insolvent, or make a general assignment for the
benefit of creditors or to an agent authorized to liquidate any substantial
amount of its assets, or be adjudicated bankrupt, or file a petition in
bankruptcy, or apply to a court for the appointment of a receiver for any of its
assets or properties with or without consent, and such receiver shall not be
discharged within sixty (60) days following appointment.

13.           REMEDIES.  Upon the happening of an Event of Default, the parties
hereto shall have all remedies available under applicable law with respect to a
Event of Default by the other party.  Without limiting the foregoing, the
parties shall have the following remedies whether in addition to or as one of
the remedies otherwise available to them; (1) to declare all amounts owed
immediately due and payable; and (2) immediately to terminate this Agreement
effective upon receipt by the party in default of the notice of termination,
provided, however, the parties shall be allowed 10 days from the date of receipt
of notice of default for to cure any default. Notwithstanding any other
provision of this Agreement, Buyer may offset against amounts otherwise owed to
Seller the price of any product which fails to conform to any requirements of
this Agreement.

14.           FORCE MAJEURE.  Neither Seller nor Buyer will be liable to the
other for any failure or delay in the performance of any obligation under this
Agreement due to events beyond its reasonable control, including, but not
limited to, fire, storm, flood, earthquake, explosion, act of the public enemy,
riots, civil disorders, sabotage, strikes, lockouts, labor disputes, labor
shortages, war stoppages or slowdowns initiated by labor, transportation
embargoes, failure or shortage of materials, acts of God, or acts or regulations
or priorities of the federal, state or local government or branches or agencies
thereof.

15.           INDEMNIFICATION.

A.  Seller shall indemnify, defend and hold Buyer and its officers, directors,
employees and agents harmless, from any and all losses, liabilities, damages,
expenses (including reasonable attorneys’ fees), costs, claims, demands, that
Buyer or its officers, directors, employees or agents may suffer, sustain or
become subject to, or as a result of (i) any misrepresentation or breach of
warranty, covenant or agreement of Seller contained herein or (ii) the Seller’s
negligence or willful misconduct.

B.  Buyer shall indemnify, defend and hold Seller and its officer, directors,
employees and agents harmless, from any and all losses, liabilities, damages,
expenses

7


--------------------------------------------------------------------------------


(including reasonable attorneys’ fees), costs, claims, demands, that Seller or
its officers, directors, employees or agents may suffer, sustain or become
subject to, or as a result of (i) any misrepresentation or breach of warranty,
covenant or agreement of Buyer contained herein or (ii) the Buyer’s negligence
or willful misconduct.

C.  Where such personal injury, death or loss of or damage to property is the
result of negligence on the part of both Seller and Buyer, each party’s duty of
indemnification shall be in proportion to the percentage of that party’s
negligence or faults.

D.  Seller acknowledges that in order to maximize the total revenue to be
generated through the sale of the Products, Buyer may take positions by selling
Products in anticipation of Seller providing the Products provided the Seller
has given verbal or written consent.  Notwithstanding the fact that Seller’s
obligation is to provide Buyer with the output of the Plant the parties
acknowledge that Buyer may suffer losses as a result of positions taken by Buyer
if Seller discontinues operations for any reason whatsoever including Force
Majeure.  Therefore, Seller shall indemnify, defend and hold Buyer and its
officers, directors, employees and agents harmless from any and all losses,
liabilities, damages, expenses (including reasonable attorney’s fees), costs,
claims, demands that Buyer or its officers, directors, employees, or agents may
suffer, sustain or become subject to as a result of any sale or purchase of
Products taken by Buyer in anticipation of Seller delivering the Porducts
hereunder, provided Buyer has taken commercially reasonable steps to avoid the
loss.  Seller shall not be liable for any loss resulting from Seller
discontinuing operations related to a position taken by Buyer for
deliverywithout the consent of Seller.

16.           GOVERNMENTAL ACTION.  The parties recognize that the value of the
Products could change as a result of various governmental programs, be they
foreign or domestic.  In the event that a significant value change of the
Products as a result of any such governmental program, Buyer may request
re-negotiation of the contract price for the Products by providing written
notice to Seller.  Buyer shall be required to demonstrate that the value of the
Products has significantly changed in the market.  Should such a change take
place, the parties agree to negotiate, in good faith, a revised sale price for
the Products.  If, after a good faith effort, the parties are unable to agree on
a new price within the 90 day period immediately following notice to the other
party, then in such event and notwithstanding the other provisions hereof, Buyer
may terminate this Agreement upon 90 days prior written notice.

17.           RELATIONSHIP OF PARTIES.  This Agreement creates no relationship
other than that of buyer and seller between the parties hereto.  Specifically,
there is no agency, partnership, joint venture or other joint or mutual
enterprise or undertaking created hereby.  Nothing contained in this Agreement
authorizes one party to act for or on behalf of the other and neither party is
entitled to commissions from the other.

8


--------------------------------------------------------------------------------


18.           MISCELLANEOUS.

A.  This writing is intended by the parties as a final expression of their
agreement and a complete and exclusive statement of the terms thereof.

B.  No course of prior dealings between the parties and no usage of trade,
except where expressly incorporated by reference, shall be relevant or
admissible to supplement, explain, or vary any of the terms of this Agreement.

C.  Acceptance of, or acquiescence in, a course of performance rendered under
this or any prior agreement shall not be relevant or admissible to determine the
meaning of this Agreement even though the accepting or acquiescing party has
knowledge of the nature or the performance and an opportunity to make objection.

D.  No representations, understandings or agreements have been made or relied
upon in the making of this Agreement other than as specifically set forth
herein.

E.  This Agreement can only be modified by a writing signed by all of the
parties or their duly authorized agents.

F.  The paragraph headings herein are for reference purposes only and shall not
in any way affect the meaning or interpretation of this Agreement.

G.  This Agreement shall be construed and performed in accordance with the laws
of the State of Iowa.

H.  The respective rights, obligations and liabilities of the parties under this
Agreement are not assignable or delegable without the prior written consent of
the other party.

I.  Notice shall be deemed to have been given to the party to whom it is
addressed ninety-six (96) hours after it is deposited in certified U.S. mail,
postage prepaid, return receipt requested, addressed as follows:

 

Buyer:

Commodity Specialist Company

 

310 Grain Exchange Bldg.

 

400 South Fourth Street

 

Minneapolis, Minnesota 55415

 

ATTN: Steve J. Markham

 

 

 

Seller:

Akron Riverview Corn Processors, LLC

 

4808 F. Avenue

 

Marcus, Iowa 51035

 

ATTN: Steve Roe

 

 

 

Copy To:

Amy Piepmeier, Esq.

 

Brown, Winick, Graves, Gross

 

9


--------------------------------------------------------------------------------


 

Baskerville and Schoenbaum, PLC

 

Suite 2000 Ruan Center

 

666 Grand Avenue

 

Des Moines, Iowa 50309

 

IN WITNESS THEREOF, the parties have caused this Agreement to be executed the
day and year first above written.

 

COMMODITY SPECIALISTS COMPANY

 

 

 

By

      /s/ Philip Nindau

 

 

Title

    Co-President

 

 

 

 

 

 

 

 

AKRON RIVERVIEW CORN PROCESSORS, LLC

 

 

 

 

 

By

      /s/ Stephen G. Roe

 

 

Title

    President

 

 

10


--------------------------------------------------------------------------------